Case 1:18-cv-01580-RCL Document 29-20 Filed 09/09/20 Page 1 of 2




                     EXHIBIT 17
          Case 1:18-cv-01580-RCL Document 29-20 Filed 09/09/20 Page 2 of 2


From:               Benson, Shalini
To:                 CF-Budget Planning & Analysis Division
Cc:                 Moncarz, Benjamin; Kowgios, Kristos; Coles, Denee; Ellis, Melissa; Senegal, Frankie
Subject:            Three BPAD policies
Date:               Tuesday, February 16, 2016 6:00:35 AM




Hi all,

I wanted to clarify three things that have come up lately.

1. AWS / CWS reinstatement: Now that most of the crush of budget season is about done, folks in MORM, LUPO
and PCM can resume their compressed work schedules / AWS, with their BC's approval, starting this pay period
(beginning 2/8).

2. Telework: It's our BPAD policy that each supervisor / direct report must be in the office together a minimum of
twice a week. Exceptions may only be granted through Benjamin and / or me.

3. Over time / comp time. Many of you have been putting in many hours! Please follow establish comp / OT
procedures. In a nutshell - you can choose either comp or pay, you need supervisory approval in advance of working
the time and time cannot be off book "banked" and put in another pay period if you max out. Unfortunately, that has
happened to some of us.

If you have any questions, please ask your supervisor, Ben or me.




                                                                                                          Kirton - AFPD - 000730
